Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 
Response to Amendment
Applicant’s Amendments filed on 01/17/2022 have been entered. Claims 1-4, 6-12, 14-18, and 20-21 remain pending.  

Response to Arguments
Applicant’s arguments filed 01/17/2022 with respect to the 35 U.S.C. 103 rejection of Claim 1 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendment to Claim 1 cause the rejection to be updated to incorporate the newly discovered prior art Shapiro (US20200278273) which teaches the newly added limitations.

On Pages 12 of Applicant’s Remarks, Applicant details that Tolentino does not process “both a system error weight, indicating an effect of a system error on ‘the at least one component’ and the determined at least one manufacturing defect weight…” Tolentino details in Column 10, Lines 13-20 that the estimating module uses the analysis of multiple indicators to estimate the remaining useful life. As stated above, and further stated in Column 8, Lines 49-65 of Tolentino, the indicators being used by the estimating module include the failure rate and MTBF which are related to the manufacturing defect, and as Column 8, Lines 37-48 details, the health indicators are used for the estimation of remaining useful life. The estimating module has the capability of using multiple indicators for the estimation of the remaining useful life which include failure rate from manufacturing information and from the weight contribution of the health indicator for the determining of the remaining useful life, which is equivalent to a quality assessment. 

Applicant remarks on Page 12 detail that Poh does not detail “determining at least one manufacturing defect weight provided by the manufacturing…” As detailed in the 35 U.S.C. 103 Rejection of Claim 1, the Poh reference teaches using “feature weight parameters” for “defect objects” in [0046] and that the weights will be updated based on new information in [0066]. That is to state, Tolentino in view of Poh provide the teaching of “determining at least one manufacturing defect weight …, wherein the at least one manufacturing defect weight is updated from the manufacturer…” as Tolentino teaches about using a defect weight from the manufacturing, and Poh teaches how the system can be updated when a new information is provided, such as an update by the manufacturer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolentino (US9621421) in view of Poh (US20180173212) and Shapiro (US20200278273).
	In regards to Claim 1, Tolentino teaches “A computer program product for providing health status of components in a system, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations (monitoring module stored in memory to monitor health of physical component of network – Column 1, Lines 43-57), the operations comprising: processing a system error to determine at least one system error weight indicating a likelihood a system error will result in inoperability of at least one component deployed in the system (estimating module weight the contribution of each health indicator of a physical component – Column 8, Lines 37-48), wherein the at least one component comprises at least one of computer hardware and a software component executed in the system (remaining useful life of a physical component – Column 10, Lines 13-20); determining at least one manufacturing defect weight for the at least one component whose operation results in the (estimating module identifying expected/acceptable failure rate or MTBF for component, that is provided by manufacturer – Column 8, Lines 49-65), and wherein the at least one manufacturing defect weight indicates a likelihood at least one manufacturing defect will result in inoperability of the at least one component (Failure rate or MTBF is used by estimating module to determine whether physical component is likely to wear out when estimating remaining useful life – Column 8, Lines 49-65); processing the system error weight and the determined at least one manufacturing defect weight for the at least one component to determine a quality assessment value for the at least one component (estimating module analyze multiple indicators to estimate remaining useful life – Column 10, Lines 13-20; Failure Rate, MTBF can be used – Column 8, Lines 49-65; contribution weight used – Column 10, Lines 13-20), wherein the quality assessment value indicates a likelihood of failure or continued degradation in performance of the at least one component (health indicators, remaining useful life – Column 10, Lines 13-20); determining whether a comparison of the quality assessment value and a threshold value indicates a negative assessment of the at least one component (detecting module use remaining-useful-life thresholds to cause actions to be performed when it indicates that the physical component’s health is critical – Column 9, Lines 23-40); and transmitting a message directed to an administrator of the system indicating the negative assessment of the component in response to determining that the quality assessment value and the threshold value indicate the negative assessment (detecting module triggers an action tied to threshold, generates a threshold notification – Column 10, Lines 13-20; Reconfiguring module may notify an administrator when the remaining useful life of a physical component has reached a predetermined threshold – Column 13, Lines 4-18).”

	Poh teaches “processing a system error message to determine a system error weight indicating a likelihood a system error (computer system receive defect data objects, analyze defect data objects, and determine relationships – [0019]); wherein the manufacturing defect weight is updated from a manufacturer of the at least one component (feature weight parameter used for defect data objects – [0046]; learning module configured to update feature weights based on new determined or modified issues – [0066]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino to incorporate the teaching of Poh to process error objects and to modify the weight parameter of the data objects. Doing so would improve the management of failures and defects that occur in systems. 
	Tolentino in view of Poh does not teach “wherein the system error weight indicates one of a plurality of values, wherein a higher system error weight indicates a higher likelihood the system error will result in loss of operability and a lower system error weight indicates a lower likelihood the system error will result in loss of operability.”
	Shapiro teaches “wherein the system error weight indicates one of a plurality of values, wherein a higher system error weight indicates a higher likelihood the system error will result in loss of operability and a lower system error weight indicates a lower likelihood the system error will result in loss of operability (health-metric model attributes weights to individual probabilities output by the individual failure models, and some failures are considered more undesirable / more catastrophic than others so those probabilities may be weighted more than others – [0135]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino in view of Poh to incorporate the teaching of Shapiro to weight failures based on desirability/catastrophic nature. Doing so would improve the repairing of service/device to minimize downtime.

	In regards to Claim 2, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Tolentino further teaches “a manufacturing defect for a component whose operations results in at least two system errors is only considered once in the quality assessment value (estimating module may analyze multiple health indicators when estimating remaining useful life – [0044]).”

	In regards to Claim 3, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Poh further teaches “the determining whether there is a manufacturing defect weight of a component comprises: determining a date of manufacture of the component (time and date of manufacture – [0027]); and determining whether the date of manufacture of the component is within a range of dates of a manufacturing defect (time and date of defect discovery – [0027]; The recording of the date of manufacture and the date of defect discovery leads to a determination of whether the item manufactured is manufactured at a time when the process was creating defective items), wherein the manufacturing defect weight is determined in response to determining that the date of manufacture of the (defect entry takes into account date of manufacture and date of defect discovery – [0027]).”

	In regards to Claim 4, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Tolentino further teaches “the operations further comprise: maintaining a component defect database indicating a component defect instance for each of a plurality of components (system includes database to store information about physical components, health indicators, remaining useful life, thresholds – Column 3, Lines 59-67 and Column 4, Lines 1-6).”
	Poh further teaches “a component defect database (defect database – [0030]) including a component identifier assigned by a manufacturer of the component (data field include part or assembly numbers, manufacturing location – [0029]), a defect detected for the component (defect data objects stored in defect database – [0031]), and range of dates of manufacture during which the defect was detected (time and date of defect discovery, stored in database – [0027]), wherein the determining the range of dates and the defect are determined from the component defect instance for the component identifier deployed in the system (Defect feature extraction module can extract data based on data fields of defect data objects – [0032]; defect data objects include data fields that associated the defect to part/assembly numbers as detailed in [0029], and time and date information are stored in the database as detailed in [0027]).”

	In regards to Claim 6, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and it is well understood in the art that “the processing the Magoosh (Magoosh Statistics Blog, “Weighted Average: How to find It and When to Use it”, magoosh.com/statistics/weighted-average-find-use/, 01/26/2018) and Anderson (Anderson, Alan, “How to find the weighted arithmetic mean of a data set”, www.dummies.com/education/math/business-statistics/how-to-find-the-weighted-arithmetic-mean-of-a-data-set/, 12/17/2014).

	In regards to Claim 9, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Tolentino further teaches “the computer program product is (Communication network with connection over network – Column 16, Lines 62-68 and Column 17, Lines 1-15) from a manufacturer of a component of a manufacturing defect related to the component (estimating module identifying expected/acceptable failure rate or MTBF for component, that is provided by manufacturer – Column 8, Lines 49-65; System includes a communication network and details that the manufacture provides the failure rate associated with the component).”


	In regards to Claim 10, Tolentino teaches “A system for providing health status of components in a system, comprising: a processor (processor –Column 1, Lines 43-56); and a computer readable storage medium having computer readable program code embodied therein that is executable to perform operations (monitoring module stored in memory to monitor health of physical component of network – Column 1, Lines 43-57), the operations comprising: processing a system error to determine a system error weight indicating a likelihood a system error will result in inoperability of at least one component deployed in the system (estimating module weight the contribution of each health indicator of a physical component – Column 8, Lines 37-48), wherein the at least one component comprises at least one of computer hardware and a software component executed in the system (remaining useful life of a physical component – Column 10, Lines 13-20); determining at least one manufacturing defect weight for the at least one component whose operation results in the system error (estimating module identifying expected/acceptable failure rate or MTBF for component, that is provided by manufacturer – Column 8, Lines 49-65), wherein the at least (Failure rate or MTBF is used by estimating module to determine whether physical component is likely to wear out when estimating remaining useful life – Column 8, Lines 49-65); processing the system error weight and the determined at least one manufacturing defect weight for the at least one component to determine a quality assessment value for the at least one component (estimating module analyze multiple indicators to estimate remaining useful life – Column 10, Lines 13-20; Failure Rate, MTBF can be used – Column 8, Lines 49-65; contribution weight used – Column 10, Lines 13-20), wherein the quality assessment value indicates a likelihood of failure or continued degradation in performance of the at least one component (health indicators, remaining useful life – Column 10, Lines 13-20);  determining whether a comparison of the quality assessment value and a threshold value indicates a negative assessment of the at least one component (detecting module use remaining-useful-life thresholds to cause actions to be performed when it indicates that the physical component’s health is critical – Column 9, Lines 23-40); and transmitting a message directed to an administrator of the system indicating the negative assessment of the component in response to determining that the quality assessment value and the threshold value indicate the negative assessment (detecting module triggers an action tied to threshold, generates a threshold notification – Column 10, Lines 13-20; Reconfiguring module may notify an administrator when the remaining useful life of a physical component has reached a predetermined threshold – Column 13, Lines 4-18).”

	Poh teaches “processing at least one system error message to determine at least one system error weight indicating a likelihood a system error (computer system receive defect data objects, analyze defect data objects, and determine relationships – [0019]); wherein the manufacturing defect weight is updated from a manufacturer of the at least one component (feature weight parameter used for defect data objects – [0046]; learning module configured to update feature weights based on new determined or modified issues – [0066]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino to incorporate the teaching of Poh to process error objects and to modify the weight parameter of the data objects. Doing so would improve the management of failures and defects that occur in systems. 
	Tolentino in view of Poh does not teach “wherein the system error weight indicates one of a plurality of values, wherein a higher system error weight indicates a higher likelihood the system error will result in loss of operability and a lower system error weight indicates a lower likelihood the system error will result in loss of operability.”
	Shapiro teaches “wherein the system error weight indicates one of a plurality of values, wherein a higher system error weight indicates a higher likelihood the system error will result in loss of operability and a lower system error weight indicates a lower likelihood the system error will result in loss of operability (health-metric model attributes weights to individual probabilities output by the individual failure models, and some failures are considered more undesirable / more catastrophic than others so those probabilities may be weighted more than others – [0135]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino in view of Poh to incorporate the teaching of Shapiro to weight failures based on desirability/catastrophic nature. Doing so would improve the repairing of service/device to minimize downtime.

	In regards to Claim 11, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Tolentino further teaches “a manufacturing defect for a component whose operations results in at least two system errors is only considered once in the quality assessment value (estimating module may analyze multiple health indicators when estimating remaining useful life – [0044]).”

	In regards to Claim 12, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Poh further teaches “the determining whether there is a manufacturing defect weight of a component comprises: determining a date of manufacture of the component (time and date of manufacture – [0027]); and determining whether the date of manufacture of the component is within a range of dates of a manufacturing defect (time and date of defect discovery – [0027]; The recording of the date of manufacture and the date of defect discovery leads to a determination of whether the item manufactured is manufactured at a time when the process was creating defective items), wherein the manufacturing defect weight is determined in response to determining that the date of manufacture of the (defect entry takes into account date of manufacture and date of defect discovery – [0027]).”

	In regards to Claim 14, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and it is well understood in the art that “the processing the system error weight for the system error and the at least one manufacturing defect weight comprises: multiplying a number of instances of the system error by the system error weight for the system error; multiplying a number of instances of the at least one component having the at least one manufacturing defect by the at least one manufacturing defect weight for the at least one manufacturing defect; and summing results of the multiplying the number of instances of the system error by the system error weight and the number of instances of the at least one component having the at least one manufacturing defect and the at least one manufacturing defect weight for the at least one manufacturing defect to produce the quality assessment value.” Poh provides a similar teaching in [0045]-[0046] of the determination of the weight between defect data objects by using the sum of weighted square roots. The determination of the quality assessment value is detailed as being the sum of the different weights multiplied the number of instances with that defect weight is an obvious change to make and incorporate into Tolentino for the addition of different weights to each other for a system. Thus, the claimed limitation is an obvious modification using the technical skill and knowledge that someone of ordinary skill in the art at the time of the invention would know about, as can be seen in Magoosh (Magoosh Statistics Blog, “Weighted Average: How to find It and When to Use it”, magoosh.com/statistics/weighted-average-find-use/, 01/26/2018) and Anderson (Anderson, Alan, “How to find the weighted arithmetic mean of a data set”, www.dummies.com/education/math/business-statistics/how-to-find-the-weighted-arithmetic-mean-of-a-data-set/, 12/17/2014).

	In regards to Claim 16, Tolentino teaches “A method for providing health status of components in a system (monitoring module stored in memory to monitor health of physical component of network – Column 1, Lines 43-57), comprising: processing a system error to determine a system error weight indicating a likelihood a system error will result in inoperability of at least one component deployed in the system (estimating module weight the contribution of each health indicator of a physical component – Column 8, Lines 37-48), wherein the at least one component comprises at least one of computer hardware and a software component executed in the system (remaining useful life of a physical component – Column 10, Lines 13-20); determining at least one manufacturing defect weight for the at least one component whose operation results in the system error (estimating module identifying expected/acceptable failure rate or MTBF for component, that is provided by manufacturer – Column 8, Lines 49-65), wherein the at least one manufacturing defect weight indicates a likelihood a manufacturing defect will result in inoperability of the at least one component (Failure rate or MTBF is used by estimating module to determine whether physical component is likely to wear out when estimating remaining useful life – Column 8, Lines 49-65); processing the system error weight and the determined at least one manufacturing defect weight for the at least one component to determine a quality assessment value for the at least one component (estimating module analyze multiple indicators to estimate remaining useful life – Column 10, Lines 13-20; Failure Rate, MTBF can be used – Column 8, Lines 49-65; contribution weight used – Column 10, Lines 13-20), wherein the quality assessment value (health indicators, remaining useful life – Column 10, Lines 13-20); determining whether a comparison of the quality assessment value and a threshold value indicates a negative assessment of the at least one component (detecting module use remaining-useful-life thresholds to cause actions to be performed when it indicates that the physical component’s health is critical – Column 9, Lines 23-40); and btransmitting a message directed to an administrator of the system indicating the negative assessment of the component in response to determining that the quality assessment value and the threshold value indicate the negative assessment (detecting module triggers an action tied to threshold, generates a threshold notification – Column 10, Lines 13-20; Reconfiguring module may notify an administrator when the remaining useful life of a physical component has reached a predetermined threshold – Column 13, Lines 4-18).”
	Tolentino does not teach “processing at least one system error message to determine at least one system error weight indicating a likelihood a system error; wherein the manufacturing defect weight is updated from a manufacturer of the at least one component (learning module configured to update feature weights based on new determined or modified issues – [0066]).”
	Poh teaches “processing at least one system error message to determine at least one system error weight indicating a likelihood a system error (computer system receive defect data objects, analyze defect data objects, and determine relationships – [0019]); wherein the manufacturing defect weight is updated from a manufacturer of the at least one component (feature weight parameter used for defect data objects – [0046]; learning module configured to update feature weights based on new determined or modified issues – [0066]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino to incorporate the teaching of Poh to process error objects and to modify the weight parameter of the data objects. Doing so would improve the management of failures and defects that occur in systems. 
	Tolentino in view of Poh does not teach “wherein the system error weight indicates one of a plurality of values, wherein a higher system error weight indicates a higher likelihood the system error will result in loss of operability and a lower system error weight indicates a lower likelihood the system error will result in loss of operability.”
	Shapiro teaches “wherein the system error weight indicates one of a plurality of values, wherein a higher system error weight indicates a higher likelihood the system error will result in loss of operability and a lower system error weight indicates a lower likelihood the system error will result in loss of operability (health-metric model attributes weights to individual probabilities output by the individual failure models, and some failures are considered more undesirable / more catastrophic than others so those probabilities may be weighted more than others – [0135]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino in view of Poh to incorporate the teaching of Shapiro to weight failures based on desirability/catastrophic nature. Doing so would improve the repairing of service/device to minimize downtime.

Claim 17, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Tolentino further teaches “a manufacturing defect for a component whose operations results in at least two system errors is only considered once in the quality assessment value (estimating module may analyze multiple health indicators when estimating remaining useful life – [0044]).”

	In regards to Claim 18, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Poh further teaches “the determining whether there is a manufacturing defect weight of a component comprises: determining a date of manufacture of the component (time and date of manufacture – [0027]); and determining whether the date of manufacture of the component is within a range of dates of a manufacturing defect (time and date of defect discovery – [0027]; The recording of the date of manufacture and the date of defect discovery leads to a determination of whether the item manufactured is manufactured at a time when the process was creating defective items), wherein the manufacturing defect weight is determined in response to determining that the date of manufacture of the component is within the range of dates (defect entry takes into account date of manufacture and date of defect discovery – [0027]).”

	In regards to Claim 20, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and it is well understood in the art that “the processing the system error weight for the system error and the at least one manufacturing defect weight comprises: multiplying a number of instances of the system error by the system error weight for the system error; multiplying a number of instances of the at least one component having Magoosh (Magoosh Statistics Blog, “Weighted Average: How to find It and When to Use it”, magoosh.com/statistics/weighted-average-find-use/, 01/26/2018) and Anderson (Anderson, Alan, “How to find the weighted arithmetic mean of a data set”, www.dummies.com/education/math/business-statistics/how-to-find-the-weighted-arithmetic-mean-of-a-data-set/, 12/17/2014).


Claims 7-8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tolentino in view of Poh, Shapiro, and Dhangar (US20150205711).
	In regards to Claim 7, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Tolentino further teaches “wherein the system error instance (estimating module weight the contribution of each health indicator of a physical component – Column 8, Lines 37-48).”
Poh further teaches “the operations further comprise: maintaining a component defect database (defect database – [0030]) indicating component defect instances for a plurality of components (defect data objects stored in defect database – [0031]), wherein a component defect instance, of the component defect instances, includes a component identifier provided by a manufacture of the component (data field include part or assembly numbers, manufacturing location – [0029]), manufacturing defect (defect database – [0030]), a manufacturing defect weight for the defect (feature weight parameter used for defect data objects – [0046]), and a range of dates of manufacture during which the manufacturing defect was detected (time and date of defect discovery, stored in database – [0027]), wherein the determining the manufacturing defect weight comprises determining the manufacturing defect weight from the component defect instance for a component identifier of the component deployed in the system (Defect feature extraction module can extract data based on data fields of defect data objects – [0032]; feature weight parameter – [0046]; defect database contains any/all information associated with defect data object – [0049]), wherein the component defect database includes component defect instances for a plurality of components (defect items may include assembles and sub-assemblies involved in the defect – [0027]) from different manufacturers (data field include part or assembly numbers, manufacturing location – [0029]; Tracking manufacturing location would allow for tracking of different manufacturers); and maintaining a system error database indicating a system error instance for each system error of a plurality of system errors (defect reception module receives defect information and generate defect data objects, stores in defect database – [0077]).”
	Tolentino in view of Poh and Shapiro does not teach “receiving, from over a network, a transmission from the system of the system error gathered in error logs in at least one of an operating system and device driver for the at least one component deployed in the system; wherein the system error instance includes a system error code.”
	Dhangar teaches “receiving, from over a network, a transmission from the system of the system error gathered in error logs in at least one of an operating system and device driver for the at least one component deployed in the system (error event detected, generate log in response, additional information relating to driver fault given, transmit to a third party over communication network – [0037]); wherein the system error instance includes a system error code (log identification with error codes – [0034]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino in view of Poh and Shapiro to incorporate the teaching of Dhangar to generate a log from event errors in a system. Doing so would improve the monitoring of faults and defects in a system. 

	In regards to Claim 8, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Poh further teaches “the at least one component comprises a hardware component and the at least one manufacturing defect concerns a defect in a (defect items may include assembles and sub-assemblies involved in the defect – [0027]).”
	Tolentino in view of Poh and Shapiro does not teach “wherein the system error relates to an error reported to an error log maintained by an operating system or device driver for the component executing in the system.”
	Dhangar teaches “wherein the system error relates to an error reported to an error log maintained by an operating system or device driver for the component executing in the system (error event detected, generate log in response, additional information relating to driver fault given, transmit to a third party over communication network – [0037]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino in view of Poh and Shapiro to incorporate the teaching of Dhangar to generate a log from event errors in a system. Doing so would improve the monitoring of faults and defects in a system. 

In regards to Claim 15, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Poh further teaches “the at least one component comprises a hardware component and the at least one manufacturing defect concerns a defect in a hardware sub-component of the hardware component (defect items may include assembles and sub-assemblies involved in the defect – [0027]).”
	Tolentino in view of Poh and Shapiro does not teach “wherein the system error relates to an error reported to an error log maintained by an operating system or device driver for the component executing in the system.”
(error event detected, generate log in response, additional information relating to driver fault given, transmit to a third party over communication network – [0037]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino in view of Poh and Shapiro to incorporate the teaching of Dhangar to generate a log from event errors in a system. Doing so would improve the monitoring of faults and defects in a system. 

In regards to Claim 21, Tolentino in view of Poh and Shapiro discloses the claimed invention as discussed above and Poh further teaches “the at least one component comprises a hardware component and the at least one manufacturing defect concerns a defect in a hardware sub-component of the hardware component (defect items may include assembles and sub-assemblies involved in the defect – [0027]).”
	Tolentino in view of Poh and Shapiro does not teach “wherein the system error relates to an error reported to an error log maintained by an operating system or device driver for the component executing in the system.”
	Dhangar teaches “wherein the system error relates to an error reported to an error log maintained by an operating system or device driver for the component executing in the system (error event detected, generate log in response, additional information relating to driver fault given, transmit to a third party over communication network – [0037]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolentino in view of Poh and Shapiro to incorporate the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                 

/TARUN SINHA/Primary Examiner, Art Unit 2863